Citation Nr: 0608170	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  97-29 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain.

2.  Entitlement to an evaluation in excess of 10 percent for 
left lateral epicondylitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had over 20 years of active duty from April 1971 
to May 1996.

This appeal arose before the Board of Veterans' Appeals 
(Board) from September 1996 and April 1997 rating decisions 
of the above Department of Veterans Affairs (VA) Regional 
Office (RO).  In December 1999, the veteran testified at a 
personal hearing at the RO.  In July 2000, the Board remanded 
the case for additional development.  In October 2002, the 
Board issued a Development Memorandum.  Because the 
regulation authorizing the Board to develop cases on its own 
was later invalidated, another remand was issued in November 
2003.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (which 
invalidated 38 C.F.R. § 19.9(a)(2)).

The issue of entitlement to an evaluation in excess of 10 
percent for lumbosacral strain is addressed in the Remand 
portion of the decision below, and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran when further action is required.



FINDING OF FACT

The veteran's left lateral epicondylitis is manifested by 
some direct tenderness to palpation of the lateral 
epicondyle, flexion to 145 degrees, and extension to 0 
degrees (i.e., full extension).


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
left lateral epicondylitis have not been met.  38 C.F.R. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159, Part 4 including §§ 4.1, 4.2, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes (DCs) 5206, 5207, 5208 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The Court's decision in Pelegrini, supra, held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision in a claim for VA 
benefits.  

In the present case, the veteran filed a substantially 
complete claim for service connection for left lateral 
epicondylitis in June 1996.  In April 1997, the RO issued a 
rating action which granted service connection for this 
condition, assigning it a 10 percent disability evaluation.  
After that rating action was issued, the RO sent the veteran 
a supplemental statement of the case (SSOC) in November 2005 
which included the provisions of 38 C.F.R. § 3.159, the 
regulation that implemented the VCAA.  This provided notice 
to the claimant of what information and evidence must be 
submitted to substantiate the claim, as well as what 
information and evidence must be provided by the veteran and 
what information and evidence would be obtained by VA.  It 
also informed him that he could submit any evidence that was 
relevant to his claim.    

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  See Conway v. Principi, 353 F.3d 1369 (2004).  

The Board finds that the timing error in this case is not 
prejudicial to the claimant.  The veteran was provided notice 
of 38 C.F.R. § 3.159 in the November 2005 SSOC.    The Board 
had requested copies of the veteran's VA treatment records, 
which were obtained and associated with the claims folder.  
The veteran's Social Security Administration records were 
also obtained and associated wit the claims folder.  He also 
presented his arguments at a personal hearing at the RO in 
December 1999. Therefore, it is found that the veteran was 
aware of the evidence and information that was needed to 
substantiate his claim; moreover, VA obtained those records 
that were available in relation to the claim.  In addition, 
the claim was readjudicated following the provision of the 
notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Therefore, with consideration of the precedent in 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant.  

II.  Applicable Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. Part 4 (2005).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory, and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movement in different 
planes.  Inquiry will be directed to these considerations: 
(a) less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.); (b) more movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); (c) weakened movement (due to muscle injury, disease 
or injury of peripheral nerves, divided or lengthened 
tendons, etc.); (d) excess fatigability; (e) incoordination, 
impaired ability to execute skilled movements smoothly; (f) 
pain on movement, swelling, deformity or atrophy of disuse, 
with instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing as 
related considerations.  38 C.F.R. § 4.45 (2005).

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The applicable rating criteria read as follows:

520
6
Forearm, limitation of flexion of:
Majo
r
Mino
r

Flexion limited to 45°
50
40

Flexion limited to 55°
40
30

Flexion limited to 70°
30
20

Flexion limited to 90°
20
20

Flexion limited to 100°
10
10

Flexion limited to 110°
0
0
520
7
Forearm, limitation of extension of:
Majo
r
Mino
r

Extension limited to 110°
50
40

Extension limited to 100°
40
30

Extension limited to 90°
30
20

Extension limited to 75°
20
20

Extension limited to 60°
10
10

Extension limited to 45°
10
10
520
8
Forearm, flexion limited to 100° and 
extension to 45 degrees
20
20

38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207, 5208 (2005).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

The relevant evidence of record includes a VA examination of 
the veteran performed in April 1996.  The left wrist 
displayed 70 degrees of flexion; 20 degrees of radial 
deviation; 40 degrees of ulnar deviation; and 70 degrees of 
dorsiflexion and palmar flexion.  The muscles of the left 
upper extremity showed good strength.  The diagnosis was 
multiple joint pain of myofascial origin.

The veteran was re-examined by VA in March 1997.  He stated 
that he had left forearm and elbow pain with rotation 
movements of the hand and wrist.  He described pain from the 
mid-forearm muscles.  He had 140 degrees of flexion and 0 
degrees of extension (i.e., fully extended).  The diagnosis 
was chronic multiple myofascial joint pain.

A May 1998 EMG study revealed that the veteran had carpal 
tunnel syndrome of the left upper extremity; however, there 
was no electrodiagnostic evidence of left ulnar 
mononeuropathy or of cervical radiculopathy.  He was treated 
repeatedly at the VA Pain Clinic.  In June 1998, his left arm 
displayed 4/5 muscle strength.  He had tenderness over the 
medial and lateral epicondyle.  An August 1998 Work Tolerance 
Screening noted his complaints that all movements of the left 
arm were painful.  He had full but painful supination of the 
left forearm; pronation was also full.  Very limited ability 
of the left upper extremity was found.  Another EMG study 
done in July 2000 was consistent with carpal tunnel syndrome.  
Again, there was no electrodiagnostic evidence of ulnar 
neuropathy or cervical radiculopathy.

The veteran was again examined by VA in October 2000.  He 
described constant left elbow pain.  He had undergone a 
recent left carpal tunnel release procedure.  The left wrist 
had 40 degrees of dorsiflexion; 55 degrees of palmar flexion; 
15 degrees of ulnar deviation; and 20 degrees of radial 
deviation.  His elbow showed 95 degrees of active flexion and 
130 degrees of passive flexion.  There was no effusion 
present.  He displayed no tenderness of the medial or lateral 
epicondyles.  There was decreased sensation of the C6 
dermatome of the left hand, but not the forearm, as well as 
some decreased sensation of the T1 area of the hand.  The 
examiner questioned the degree of the veteran's exertion on 
muscle testing, noting that he did increase his exertion with 
verbal cues.  An X-ray of the left elbow was negative.  The 
examiner commented that the veteran exhibited no evidence of 
lateral epicondylitis of the left elbow.  The abnormal 
findings on examination were reported as questionable; the 
examiner noted the differences between active and passive 
ranges of motion, as well as the increase in muscle strength 
exertion on verbal cues.  It was further stated that the 
objective findings did not support the veteran's complaints 
of debilitating pain.

Another EMG study was conducted in June 2001.  This was again 
consistent with carpal tunnel syndrome.  There was no 
superimposed process such as cervical radiculopathy.  

The veteran has been awarded Social Security Administration 
benefits.  These were based upon disability resulting from 
disc herniation of the cervical and thoracic spine, and 
chronic obstructive pulmonary disease.

The veteran was afforded another VA examination in September 
2005.  The examiner noted that the claims folder had been 
reviewed.  The veteran was noted to be right-handed.  The 
veteran reported pain in the left arm.  He had been treated 
in the past with steroidal injections and Darvocet.  He 
stated that his pain was a 6 to 7 on a scale of 1-10 (with 10 
being the worst).  His pain was daily and would last for 
hours.  He stated that his pain was aggravated by pulling, 
twisting, and lifting.  The objective examination noted some 
direct tenderness to palpation of the left lateral 
epicondyle.  He had pain with supination and pronation, with 
mild discomfort noted on full pronation.  He was able to 
perform activities of daily living, as well as light 
household chores, so he was not really limited by this 
condition.  Flexion was to 145 degrees and extension was to 0 
degrees, with no complaints of pain.  Supination was to 80 
degrees and pronation was to 70 degrees, with some pain at 75 
degrees.  The major impact on functioning was some 
discomfort.  The diagnosis was subacute left lateral 
epicondylitis.

After a careful review of the evidence of record, the Board 
finds that entitlement to an evaluation in excess of 10 
percent for the service-connected left lateral epicondylitis 
is not warranted.  The evidence does not show that flexion is 
limited to 70 or 90 degrees, or that extension is limited to 
75 or 90 degrees, as would be required to justify a 20 
percent evaluation under either DC 5206 or 5207 (see above).  
Nor is there any indication that forearm flexion is limited 
to 100 degrees with extension limited to 45 degrees, as would 
be required to establish entitlement to a 20 percent 
evaluation pursuant to DC 5208.  Rather, the evidence 
indicates that flexion of the arm has ranged between 95 
degrees (immediately following carpal tunnel release 
surgery), with active motion of 130 degrees and 145 degrees; 
extension was full at 0 degrees.

Clearly, the criteria for an evaluation in excess of 10 
percent have not been met.  Nor is there any indication that 
the veteran suffers from less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or lengthened 
tendons, etc.); excess fatigability; or incoordination.  
There was no indication that he had any swelling, deformity, 
or atrophy consistent with disuse.  Therefore, the Board 
finds that the 10 percent evaluation adequately compensates 
the veteran for his current degree of disability, to include 
his complaints of some discomfort on use.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for the service-connected left lateral 
epicondylitis.


ORDER

Entitlement to an evaluation in excess of 10 percent for left 
lateral epicondylitis is denied.


REMAND

The veteran has claimed that his service-connected 
lumbosacral strain residuals are more disabling than the 
current disability evaluation would suggest.  He has stated 
that he suffers from constant daily pain, as well as pain and 
numbness of the left lower extremity.

The veteran was afforded a VA examination in October 2000.  
After a review of the claims folder, and following a 
comprehensive examination, the examiner stated that "[h]e 
does exhibit some mild arthritic changes in the back, but 
these are age appropriate and not related to any trauma that 
he may have suffered during his service with the Army."  
According to the evidence of record, the veteran appears to 
suffer from both degenerative joint disease (DJD) and 
degenerative disc disease (DDD) in the low back.  It is 
unclear whether the examiner in October 2000 was referring to 
both DJD and DDD when he stated that the veteran's 
"arthritic changes" were age appropriate.  It is important 
that this point be clarified before the Board can consider 
the veteran's claim for an increased evaluation, since the 
Board must rate only those residuals that are associated with 
the service-connected lumbosacral strain.

Accordingly, the case is REMANDED for the following action:

1.  The claims folder must be returned to 
the examiner that conducted the October 
2000 VA examination.  Another examination 
is not required unless the examiner feels 
it is necessary to augment his prior 
examination. 

a.  The examiner should be asked to 
clarify his statement that the 
"arthritic changes" noted in the 
veteran's back are age appropriate.  
Specifically: (i) do the "arthritic 
changes" to which he referred include 
both degenerative joint disease and 
degenerative disc disease; and (ii) is 
either DJD or DDD (or both) causally or 
etiologically related to the service-
connected lumbosacral strain?

b.  If the examiner who conducted the 
October 2000 VA examination is no 
longer available, the claims folder 
should be sent to another VA 
orthopedist who should be asked the 
same question.  Only if another 
examination of the veteran is deemed 
necessary in order to answer the above-
noted questions should it be performed.  

c.  A complete rationale for any 
opinions expressed must be provided.

2.  Once the above-requested development 
has been completed, the veteran's claim 
for an evaluation in excess of 10 percent 
for the service-connected lumbosacral 
strain should be readjudicated.  If the 
decision remains adverse to the appellant, 
he and his representative should be 
provided with an appropriate supplemental 
statement of the case and an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration, it otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


